Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Priority

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/20 & 5/25/22 have been considered by the examiner.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-7 are directed to a system, Claims 8-20 are directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 8 recite methods that receiving scheduling information that includes details of plurality of  tasks associated with the industrial environment; receiving real time sensor information and task execution modification information; repeatedly update the common real time events overview report based on changes; process the common events overview report to identify a safety related threat affecting plurality of tasks; retrieving threat management data relating to the identified safety related threat; identify at least one employee associated with at least one task and a safety supervisor associated with task
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a network interface, plurality of sensors, a memory, at least one processor), the claims are directed to providing real time safety information at a plurality of locations with an industrial environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving data, analyzing it, and providing real time safety information at a plurality of locations with an industrial environment. In particular, the claims only recites the additional element – a network interface, plurality of sensors, a memory, at least one processor. The network interface, plurality of sensors, a memory, at least one processor are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a network interface, plurality of sensors, a memory, at least one processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; providing real time safety information at a plurality of locations with an industrial environment. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the a network interface, plurality of sensors, a memory, at least one processor these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, [0039] sensing device 105 may include a wireless communication device, such as a worker’s handheld communication device 105C, a tablet, a mobile station, a personal digital assistant, a laptop, etc. Paragraph [0048] details “ processing device may include one or more integrated circuits, microchips, microcontrollers, microprocessors, all or part of a central processing unit (CPU), [0049] discusses memory as RAM, ROM etc.,” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 		Dependent claims 2-7, 9-20 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 8. Claims 2, 4-5, 10, 12-15 recites generate different first displays to different employees. Claims 3, 11 recites retrieve information pertaining to each employee. Claims 6-7, 16-20 recite updating display; modifying work permission. Claim 9 recites generate a visual representation. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2018/0033279 A1) in view of Gattie (US 2017/0357923 A1)


Regarding Claims  1 and 8, Chong discloses the safety management system/method operable to provide different real-time safety information at a plurality of locations within an industrial environment (Abstract The device may generate a safety score for the worker based on the one or more environmental measurements and the one or more physiological measurements. The device may provide information regarding the worker based on the safety score.), the system comprising: 
a network interface ([0039] communication interface 370 may include an Ethernet interface, an optical interface, a coaxial interface, an infrared interface, a radio frequency (RF) interface, a universal serial bus (USB) interface, a Wi-Fi interface, a cellular network interface) configured to receive scheduling information that includes details of a plurality of tasks associated with the industrial environment ([0048] obtain work information associated with worker or workplace. Safety analysis platform may obtain work information (tasks) from source device., [0049] work information may include job information associated with a worker. Job information may include a type of work being performed (tasks) or to be performed by a worker, such as climbing (e.g., a tower, a pole, a ladder, or other equipment), mining, oil rig work, lifting, construction work, electrical work, digging, computer work [0053] work information may include equipment information about equipment in the workplace. The equipment information may identify an equipment type, an equipment model, an age of the equipment, an expected lifespan of the equipment, an amount of time since last maintenance or inspection of the equipment, a prediction of when the equipment will next need maintenance), wherein the plurality of tasks includes multiple ongoing tasks which are currently being executed and multiple future tasks which are scheduled to be executed at a later time ([0049] work information may include job information associated with a worker. Job information may include a type of work being performed or to be performed by a worker, such as climbing (e.g., a tower, a pole, a ladder, or other equipment), mining, oil rig work, lifting, construction work, electrical work, digging, computer work, [0053] work information may include equipment information about equipment in the workplace. The equipment information may identify an equipment type, an equipment model, an age of the equipment, an expected lifespan of the equipment, an amount of time since last maintenance or inspection of the equipment, a prediction of when the equipment will next need maintenance (future tasks)); 
real-time sensor information from a plurality of sensors in the industrial environment ([0044] one or more environmental sensors 220, such as a light sensor 410, a temperature sensor 415, a relative humidity sensor 420. one or more physiological sensors 230, such as a heart rate sensor 425, a body temperature sensor 430, a movement sensor 435), wherein the real-time sensor information is obtained from at least three different types of sensors ([0022] safety analysis platform 240 may include a server that receives data from source device 210, environmental sensor 220, and/or physiological sensor 230, and analyzes the data to generate a safety score) selected from a group consisting of: {a} a plurality of cameras located in the industrial environment ([0077] camera to view a location of a worker, [0083]), (b) a plurality of communication devices of employees in the industrial environment (Fig 1 #15 worker device, [0031]), (c) wearable sensors of employees in the industrial environment ([0012]  some or all of the information may be obtained in real time from a wearable device worn by the worker), (d) operational technology (OT) sensors, (e) environmental sensors(Fig 1 # 100 environmental sensors, [0057]), and (1) sensors associated with working tools ([0061]Physiological sensors); 
task execution modification information for at least score of the plurality of tasks ([0022] [0022] safety analysis platform 240 may include a server that receives data from source device 210, environmental sensor 220, and/or physiological sensor 230, and analyzes the data to generate a safety score), including at least three of: (a) detected changes in performances of an employee assigned to the task ([0062] safety analysis platform 240 may measure the physiological indicator over time. For example, safety analysis platform 240 may measure an average heart rate of a worker over the course of a work shift), (b} detected changes in planned locations of the task ([0020] environmental sensor includes a geographic location, a change in geographic location), (c} detected changes in tools expected to be used in the task, (d) detected changes in materials expected to be used in the task, (e) detected changes in an expected start time of the task, (f) detected changes in expected duration of the task, and (g) detected changes in an expected weather during the task ([0058] an environmental measurement may include a current or real time measurement of an environmental condition. An environmental measurement may include a projection of a future environmental condition, such as a weather forecast. In the case of a weather forecast, safety analysis platform 240 may obtain the weather forecast from source device, [0081] changes to information associated with work factors, environmental factors and physiological factors); 
a memory (Fig 3 # 330 memory) configured to store a common real-time events overview report associated with the industrial environment (Fig 6 shows #610, 620, 660 overview report/worker safety dashboard/historical data (stored data), [0082]-[0083]); and
 at least one processor configured to: repeatedly update the common real-time events overview report based on changes in at least one of: the task scheduling information, the real-time sensor information, and the task execution modification information ([0070] safety analysis platform 240 may use generate the second safety score to indicate a higher risk of an accident for the second worker than if the second worker were not located near the first worker. In some implementations, safety analysis platform 240 may use the first safety score and locations of the workers (e.g., a distance or proximity between the first worker and the second worker) to update the second safety score (e.g., to update a previously calculated second safety score for the second worker, [0081] Workplace device 270 may display, update, and/or alter the user interfaces based on information obtained from safety analysis platform 240 and/or one or more other devices of environment 200, such as information and/or changes to information associated with work factors, environmental factors, and/or physiological factors.  [0087]  information may be updated in real time as the information is received and/or processed. As an example, a status of User 1 may be changed from green to amber, indicating a medium risk safety score. The user of workplace device 270 (e.g., a supervisor) may then select User 1 to obtain more information about User 1, such as why the status of User 1 was changed from green to amber, [0020] receive environmental sensor data, claim 5 receiving sensor data, [0022] safety analysis platform 240 may include a server that receives data from source device 210, environmental sensor 220, and/or physiological sensor 230, and analyzes the data to generate a safety score).;
process the common events overview report to identify a safety-related threat affecting at least one of the plurality of tasks [(0022] safety analysis platform 240 may include a server that receives data from source device 210, environmental sensor 220, and/or physiological sensor 230, and analyzes the data to generate a safety score, [0051] safety analysis platform 240 may automatically obtain the work history information by interacting with a workplace record system to obtain and/or analyze the work history information, [0052] work information may include layout information relating to a layout of a workplace (e.g., an architectural design, a building layout, a worksite layout, an equipment layout, and/or a proximity of equipment to locations in the workplace), information that identifies safety zones associated with a workplace (e.g., where different zones may have different levels of risk) (safety related threat), [0084] worker safety dashboard shows information regarding a worker status based on a safety score, [0085] Workplace device 270 may display an area showing different factors (shown by reference number 830), a value of a factor that indicates a likelihood of an accident due to that factor (for one or more displayed factors) (threat), and/or an impact of the factor on the safety score. Workplace device 270 may also indicate rules violations associated with the selected worker) ;
identify in the one or more databases at least one employee associated with the at least one task and a safety supervisor associated with the at least one task ([0078] safety analysis platform 240 may provide an alert to workplace device 270. Based on the alert, workplace device 270 may display information to a user, such as a supervisor, associated with the workers and/or the workplace [0084] Workplace device 270 may display an area showing different factors (shown by reference number 830), a value of a factor that indicates a likelihood of an accident due to that factor (for one or more displayed factors), and/or an impact of the factor on the safety score. Workplace device 270 may also indicate rules violations associated with the selected worker supervisor, [0079]);
generate a first display derived from the common events overview report, wherein the first display includes information for assisting the at least one employee to deal with the identified safety-related threat ([0077] safety analysis platform 240 may, based on a safety score, provide an instruction (information to assist employee) to a particular piece of equipment to shut down the piece of equipment, to reboot the piece of equipment, to reduce throughput or operating speed of the piece of equipment, to reconfigure the piece of equipment, to turn off power to a particular area of a workplace, to cause a message to be sent to a user (e.g., a supervisor, an inspector, a technician, etc.), to populate portions of a user interface, to turn on a camera, to change focus of the camera (e.g., to move, zoom, or pan to view a location of a worker associated with a high risk safety score, based on a location of workplace safety device 250 or worker device 260, [0078]); and
generate a second display derived from the common events overview report, wherein the second display includes information for assisting the safety supervisor to deal with the identified safety-related threat, wherein the second display differs from the first display ([0077] safety analysis platform 240 may automatically take preventative measures to reduce likelihood of an accident or to minimize risk from an accident., [0078] Based on the alert, workplace device 270 may display information to a user, such as a supervisor, associated with the workers and/or the workplace. For example, workplace device 270 may provide various user interfaces that a supervisor may use to keep workers safe, Fig 8 #820 and [0085] Workplace device 270 may further provide a recommendation for the selected worker based on historical and/or predicted safety scores (e.g., take a day off, switch to a safer task for a day, etc.).
Chong does not specifically teach retrieve threat management data relating to the identified safety-related threat from the events overview report and from one or more databases;
Gattie teaches retrieve threat management data relating to the identified safety-related threat from the events overview report and from one or more databases ([0033] The data describing a particular hazard (threat) may include an identification of the individual involved in the hazard, the location of the hazard, particular crafts involved with the hazard, standardized work activity codes associated with the tasks being undertaken when the hazard occurred, a time and date of the hazard, a type of weather that was prevalent at the location and time of the hazard, [0035] if the collected data shows that a particular type of task that involves a particular group of people has resulted in a number of hazards with serious consequences (e.g., injury), the CAS can analyze upcoming task assignment to see if that same group of people have been assigned that same task in the future, [0036 the historical data (database) may show that particular hazards are more likely to occur in a particular set of circumstances than others. if a particular task is schedule for completion during a forecasted rain storm and that task has a history of hazards associated with rain storms, the CAS may predict that the task will result in a hazard. In that case the CAS may also provide suggested remediation activities such as rescheduling the task to a time when better weather has been forecasted, re-assigning the task to other individuals with a reduced history of the hazard, [0046] The information and data from past activities may also be used to train an artificial intelligence network, which, after being trained, may use data from upcoming tasks or activities to predict one or more hazards for the upcoming tasks or activities., [0059] incident information stored in database); Gattie further teaches notifying suitable personal of the risk of the upcoming hazard ([0035]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included retrieve threat management data relating to the identified safety-related threat from the events overview report and from one or more databases, as disclosed by Gattie in the system disclosed by Chong, for the motivation of providing a method of  suggesting a number of potential mitigating or corrective actions to reduce the likelihood of the hazard occurring ([0036 Gattie).


Regarding Claims 2 and 10, Chong as modified by Gattie teaches the system according to claim 1 and method of claim 9, wherein the processor is configured to 
Chong teaches generate different first displays to different employees, each including different risk-mitigating instructions selected for a respective recipient employee based on a role of the employee. ([0077] safety analysis platform 240 may, based on a safety score, provide an instruction to a particular piece of equipment to shut down the piece of equipment, to reboot the piece of equipment, to reduce throughput or operating speed of the piece of equipment, to reconfigure the piece of equipment, to turn off power to a particular area of a workplace, to cause a message to be sent to a user (e.g., a supervisor, an inspector, a technician, etc.) (role based), to populate portions of a user interface, to turn on a camera, to change focus of the camera (e.g., to move, zoom, or pan to view a location of a worker associated with a high risk safety score, based on a location of workplace safety device 250 or worker device 260, [0085] Workplace device 270 may further provide a recommendation for the selected worker based on historical and/or predicted safety scores (e.g., take a day off, switch to a safer task for a day, etc.).  )

Regarding Claims 3 and 11. Chong as modified by Gattie teaches the system according to claim 3 and method of claim 10, wherein the processor is further configured to:
Chong teaches retrieve from at least one database information pertaining to the different employees ([0050]automatically obtain worker schedule), including information pertaining to each of the employees which includes: safety-related historical data pertaining to the respective employee and information indicative of at least one of the respective employee’s health parameters, professional qualifications, and reviews (Fig 19 shows safety dashboard showing historical data and [0092] workplace device 270 may display the historical data section to show one or more graphs of various factors. The graphs may be plotted over a day, a week, a month, and/or a time range selected by the user., Fig 18 shows health parameters for user 1, [0062]).; 
determine for each of the employees a new action for mitigating the safety-related threat based on the retrieved data associated with the respective employee, wherein different actions are determined for different employees ([0073] the safety score may indicate a current risk level associated with the worker and/or a predicted future risk level associated with the worker. In some implementations, safety analysis platform may provide a recommendation to mitigate the current risk level and/or the predicted future risk level); and
generate for each of the different employees a respective first display derived from the common events overview report, which includes information of the new action determined for the respective employee ([0073] the safety score may indicate a current risk level associated with the worker and/or a predicted future risk level associated with the worker. In some implementations, safety analysis platform may provide a recommendation to mitigate the current risk level and/or the predicted future risk level, [0074] safety analysis platform 240 may provide an alert to workplace safety device, [0075] safety analysis platform 240 may provide the alert to cause worker device 260 to prompt the user (e.g., by displaying a message on a display screen of worker device 260) to be careful, to stop work immediately, to take a rest).

Regarding Claims 4 and 13, Chong as modified by Gattie teaches the system according to claim 1 and method of claim 11, wherein the processor is configured to 
Chong teaches generate a first display for a first employee associated with an ongoing task ([0073] safety score may indicate a current risk level associated with the worker, [0075] safety analysis platform 240 may provide the alert to cause worker device 260 to prompt the user (e.g., by displaying a message on a display screen of worker device 260) to be careful, to stop work immediately, to take a rest, Fig 17 user 1 detected dangerous level of CO in zone 3), and to generate another display based on the common events overview report for a second employee associated with a future task ([0068]-[0069] Safety analysis platform 240 may then apply the model, as factors are received, to calculate a safety score representative of a likelihood of an accident. In some implementations, safety analysis platform 240 may continue to train the model when an accident occurs and/or when an incident is reported. [0073] the safety score may indicate a current risk level associated with the worker and/or a predicted future risk level associated with the worker),

Regarding Claims 5 and 14. Chong as modified by Gattie teaches the system according to claim 1 and method claim of 8, wherein the processor is configured to
Chong teaches generate the first display of the common events overview report based on a current location of the at least one employee (Fig 8 shows report for an employee, [0020] location of worker in the workplace, Fig 6 # 640 location of worker and [0082] workplace device 270 may indicate, on the map, locations of workers using icons (shown by reference number 640).) , and to generate the second display of the common events overview report independently of a location of the safety supervisor (Fig 19 shows safety dashboard showing historical data and [0092] workplace device 270 may display the historical data section to show one or more graphs of various factors. The graphs may be plotted over a day, a week, a month, and/or a time range selected by the user.).

Regarding Claim 6. Chong as modified by Gattie teaches the system according to claim 1, wherein the processor is configured to 
Chong teaches update the second display of the common events overview report based on data collected from at least one mobile communications device on which the first display is displayed. ([0078]  safety analysis platform 240 may provide an alert to workplace device 270. Based on the alert, workplace device 270 may display information to a user, such as a supervisor, associated with the workers and/or the workplace. For example, workplace device 270 may provide various user interfaces that a supervisor may use to keep workers safe, Fig 7 shows user interface for employee/supervisor, [0081]  Workplace device 270 may display, update, and/or alter the user interfaces based on information obtained from safety analysis platform 240 and/or one or more other devices of environment 200, such as information and/or changes to information associated with work factors, environmental factors, and/or physiological factors.)

Regarding Claim 9, Chong as modified by Gattie teaches the method according to claim 8, further comprising: 
Chong teaches generating a visual representation of: (a) the actual execution of a threatened task selected from the at least one task affected by the identified safety-related threat relative to (b) an expected execution of the threatened task ([0088] selected User 1 has a safety score of 7, indicating a medium level of risk [0089] as a result of User 1 entering the restricted zone, the rules violation factor score for User 1 changes to 9, increasing the maximum factor score of User 1 to 9, and the safety score of User 1 changes to 9, accordingly.);
 wherein the visual representation of the actual execution of the threatened task is based on changes in at least one of: the task scheduling information, the real-time sensor information), and the task execution modification information ([0087] workplace device 270 may update information in the list of workers based on receiving the alert.  A status of User 1 may be changed from green to amber, indicating a medium risk safety score. The user of workplace device 270 (e.g., a supervisor) may then select User 1 to obtain more information about User 1, such as why the status of User 1 was changed from green to amber); including the visual representation on the second display ([0088], [0089]; when User 1 enters a restricted zone, workplace device 270 displays a zone violation and causes the icon for User 1 to turn to red, indicating a high risk (shown by reference number 1310). and 
controlling displaying of the second display to the safety supervisor on at least one monitor ([0087] The user of workplace device 270 (e.g., a supervisor) may then select User 1 to obtain more information about User 1, such as why the status of User 1 was changed from green to amber. As shown in FIG. 11, as a result of the user selecting User 1, the icon for User 1 is enlarged (shown by reference number 1110) and the icon for User 5 is shrunk (shown by reference number 1120) based on supervisor selection of User 1. [0089] User 1 entering the restricted zone, the rules violation factor score for User 1 changes to 9, increasing the maximum factor score of User 1 to 9, and the safety score of User 1 changes to 9. 

Regarding Claim 12. Chong as modified by Gattie teaches the method according to claim 11, 
Chong teaches wherein the safety-related threat is associated with at least one of (a) an ongoing task which is being executed ([0073] the safety score may indicate a current condition associated with a worker (e.g., the worker is currently located in a dangerous area, has currently been exposed to a dangerous chemical or gas, is currently associated with a high likelihood of an accident and (b) a future task which is scheduled to be executed at a later time ([0073]  the safety score may indicate a future condition predicted to be associated with the worker (e.g., the worker is walking toward a dangerous area, is near an area with dangerous chemicals or gases, is predicted to have an accident, or the like))

Regarding Claim 15. Chong as modified by Gattie teaches the method according to claim 8, 
Chong teaches wherein the first display of the common events overview report is displayed on at least one mobile communications device of the at least one employee ([0032] workplace device 270 may include a laptop computer, a desktop computer, a mobile device, a computer terminal, an interactive display, a server device [0081] Workplace device 270 may display, update, and/or alter the user interfaces based on information obtained from safety analysis platform 240 and/or one or more other devices of environment 200, such as information and/or changes to information associated with work factors, environmental factors, and/or physiological factors) and the second display of the common events overview report is displayed on a control-room computer ([0032] workplace device 270 may include a laptop computer, a desktop computer, a mobile device, a computer terminal, an interactive display, a server device, Fig 6 overview report for supervisor.)

Regarding Claim 16, Chong as modified by Gattie teaches the method according to claim 8, further comprising 
Chong teaches updating the second display of the common events overview report based on data collected from at least one mobile communications device on which the first display is displayed ([0081]  Workplace device 270 may display, update, and/or alter the user interfaces based on information obtained from safety analysis platform 240 and/or one or more other devices of environment 200, such as information and/or changes to information associated with work factors, environmental factors, and/or physiological factors.) .

Regarding Claim 17, Chong as modified by Gattie teaches the method according to claim 8, comprising
Chong teaches generating first data to be displayed to an employee associated with a future task in response to at least one location which is associated with the future task and with a present task associated with the safety-related threat and in response to at least one tool of the future task which is not used in the present task ([0081]  Workplace device 270 may display, update, and/or alter the user interfaces based on information obtained from safety analysis platform 240 and/or one or more other devices of environment 200, such as information and/or changes to information associated with work factors, environmental factors, and/or physiological factors., [0085] workplace device 270 may indicate a maximum safety score for different days. Workplace device 270 may also indicate a prediction of future safety scores, shown as a dotted line on the graph (shown by reference number 860), based on historical safety scores and model analysis. )


Regarding Claim 18, Chong as modified by Gattie teaches the method according to claim 8, comprising
Chong teaches identifying in the one or more databases multiple employees which are associated with the at least one task ([0050] work information may include worker schedule information, such as a work schedule, an amount of time the worker has been working on a current shift [0054]  the model may be based on an individual worker. Additionally, or alternatively, the model may be based on a group of workers (e.g., at the same or similar workplaces, performing the same or similar types of work, with the same or similar level of experience, or that share one or more of the same or similar factors described above)), and generating the second display to include a map on which locations of the multiple employees are represented graphically. (Fig 6 #640 and [0082] workplace device 270 may indicate, on the map, locations of workers using icons (shown by reference number 640).

Regarding Claim 19, Chong as modified by Gattie teaches the method according to claim 8, 
Chong teaches wherein the at least one task comprises an ongoing task which is scheduled for execution before and after a shift change ([0050] work information may include worker schedule information, such as a work schedule, an amount of time the worker has been working on a current shift, a quantity and/or length of shifts over a time period (e.g., a day, a week, a month, or a year), a time of the shift (e.g., a time of day), a length of time between shifts); wherein the method comprises identifying a present employee which presently perform the ongoing task ([0050] work information may include worker schedule information, [0084] work information include hours at shift, [0054] the model may be based on a group of workers (e.g., at the same or similar workplaces, performing the same or similar types of work, with the same or similar level of experience, or that share one or more of the same or similar factors, [0070]), and generating different first displays to the present employee and to the second employee [0055] safety analysis platform 240 may take into account specific workplaces and/or specific workers to provide more accurate safety alerts, [0063], [0081] workplace device 270 may display one or more user interfaces in various states representing different safety-related circumstances associated with the workplace and/or workers.).
Chong does not specifically teach a future employee which is assigned to replace the present employee
Gattie teaches a future employee which is assigned to replace the present employee ([0047]  The predictive activity form 1000 may also include a standardized work activity code list for each activity or project anticipated to be worked on, an employee name list of employees anticipated to work on the activity or project, a project information list, a subcontractor list, weather information and a project specific location list.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included retrieve threat management data relating to the identified safety-related threat from the events overview report and from one or more databases, as disclosed by Gattie in the system disclosed by Chong, for the motivation of providing a method of  suggesting a number of potential mitigating or corrective actions to reduce the likelihood of the hazard occurring ([0036 Gattie).

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2018/0033279 A1) in view of Gattie (US 2017/0357923 A1) as applied to claim 1 and 8, further in view of Outram (US 2018/0068242)
Regarding Claims 7 and 20. Chong as modified by Gattie teaches the system according to claim 1 and method of claim 8, 
Chong teaches wherein the processor is configured to control displaying of the second display which includes a user interface  ([0078]  safety analysis platform 240 may provide an alert to workplace device 270. Based on the alert, workplace device 270 may display information to a user, such as a supervisor, associated with the workers and/or the workplace. For example, workplace device 270 may provide various user interfaces that a supervisor may use to keep workers safe, Fig 7 shows user interface for employee/supervisor, [0083] [0085] Workplace device 270 may further provide a recommendation for the selected worker based on historical and/or predicted safety scores (e.g., take a day off, switch to a safer task for a day, etc., [0085] Workplace device 270 may further provide a recommendation for the selected worker based on historical and/or predicted safety scores (e.g., take a day off, switch to a safer task for a day, etc.).
However, Chong/Gattie do not specifically teach user interface for modifying work permission of the at least one employee, to receive indication from the safety supervisor indicative of changes to the work permission of the at least one employee, and to update the first display to inform the at least one employee of the changes to the work permission
Outram teaches user interface for modifying work permission of the at least one employee, to receive indication from the safety supervisor indicative of changes to the work permission of the at least one employee ([0063] permissions are set according to whether the actor is a permit issuer, permit holder, field operator working in relation to the permit or an oversight employee, a project manager, a site supervisor. [0058] receive input to the portable device relevant to use of the displayed information in relation to performance of the job by the person [0065]-[0066] specific actors (with appropriate qualifications) have permission to create permits and authorise field personnel to perform work under a permit, [0065] project managers define and allocate plans to achieve the job requirements [0067] field personnel have permission to accept or suggest a change to a JSA, [0074] oversight personnel and project managers have permission to create an alert for all actors on a job. Fig 16-17 shows user interface including permit to work for employee), and to update the first display to inform the at least one employee of the changes to the work permission ([0124] A JSA 1330 can be updated, including by adding risks observed on the jobsite. When a JSA 1330 is updated all of the personnel who accepted it should be automatically informed of the update. The project manager 1304 is also alerted to any changes to the JSA 1330., [0129] The oversight personnel 1302 and project manager 1304 can be alerted when something is changed in the register 1324.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included user interface for modifying work permission of the at least one employee, to receive indication from the safety supervisor indicative of changes to the work permission of the at least one employee, and to update the first display to inform the at least one employee of the changes to the work permission, as disclosed by Outram in the system disclosed by Chong/Gattie, for the motivation of providing a method of updating permits/permissions when condition changes and informing the personnel of the update ([0124] Outram)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elhawary et al. (US 2019/0343429) discloses monitoring workplace safety and evaluating risks is provided, the method comprising receiving signals from at least one wearable device, identifying portions of the signals corresponding to physical activities, excerpting the portions of the signals corresponding to the physical activities, and calculating risk metrics based on measurements extracted from the excerpted portions of the signals
Breed et al. (US10,579,950) discloses generating a risk data model for the manufacturing facility based on correlations between historical staffing conditions of the manufacturing facility and deviations from existing manufacturing procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629